       Case 2:20-cv-00980-WBV-DPC Document 33 Filed 04/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                        §     CIVIL ACTION NO.: 20-980
         Plaintiffs                       §
                                          §     JUDGE VITTER
VERSUS                                    §
                                          §     MAG. JUDGE WILKINSON
ST. TAMMANY PARISH GOVERNMENT,            §
ET AL                                     §     JURY TRIAL
                  Defendants               §
                                           §
******************************************************************************
                _______________________________________________

                      DEFENDANTS’ EXHIBIT AND WITNESS LIST
                    _______________________________________________

         NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Sheriff Randy Smith, Major Lacey Kelly, Rodney J. “Jack” Strain, and Greg Longino, and

respectfully submit the following list of exhibits that they may introduce at trial on Plaintiffs’

motion for preliminary injunction. Sheriff Smith does not intend to call any witnesses for live

testimony:

               1.     Affidavit of Major Lacey Kelly, Warden of the St. Tammany Parish Jail;

               2.     January 31, 2017 Correspondence from United States Department of
                      Justice regarding dissolution of Memorandum of Agreement between DOJ
                      and St. Tammany Parish Jail regarding jail conditions, attached to
                      Affidavit of Major Kelly (To be offered as rebuttal evidence to the extent
                      the Court admits the 2012 DOJ findings letter);

               3.     Relevant excerpts of jail rule book related to administrative remedy
                      procedures, attached to Affidavit of Major Kelly;

               4.     Photographs of signage placed throughout the St. Tammany Parish Jail
                      warning inmates and employees of dangers posed by COVID-19, attached
                      as Exhibit to Affidavit of Major Kelly;




90948/464865
                                           Page 1 of 2
       Case 2:20-cv-00980-WBV-DPC Document 33 Filed 04/08/20 Page 2 of 2




               5.      Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
                       Correctional and Detention Facilities by the Centers for Disease Control
                       (“CDC”) attached to the Affidavit of Major Kelly.

               6.      Inmate ARP packet attached to the Affidavit of Major Kelly.

               7.      Video footage from inside the St. Tammany Parish Jail.


                                     Respectfully submitted:

                                     MILLING BENSON WOODWARD, L.L.P.

                                     /s Chadwick W. Collings ______________ ______
                                     CHADWICK W. COLLINGS, T.A.                # 25373
                                     CODY J. ACOSTA                             # 37005
                                     68031 Capital Trace Row
                                     Mandeville, LA 70471
                                     Telephone: (985) 292-2000
                                     Facsimile:    (985) 292-2001
                                     Email:        ccollings@millinglaw.com
                                     Attorneys for Defendant, St. Tammany Parish Sheriff
                                     Randy Smith, Major Lacey Kelly, Former Sheriff Jack
                                     Strain and former Deputy Chief Greg Longino


Dated: April 8, 2020




90948/464865
                                          Page 2 of 2
